DETAILED ACTION
This action is in reply to the submission filed on 6/20/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment to claim 1 are acknowledged.
Claims 1-6 are currently pending and have been examined under the effective filing date of 12/08/2017.
Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive in full.  
Regarding the 112 rejections, Examiner has determined the scope of the claims from review of the Specification and concluded one of ordinary skill in the art at the time of filing could have deciphered the claim limitations.  However, the claim limitations mentioned in the rejection are still worded awkwardly and Examiner recommends slight grammatical changes to better clarify Applicant’s intended purpose.  
Regarding the 103 rejections, Examiner details why the claim amendments overcome the prior art in this action.

Claim Objections
Claims 1-6 are objected to, as the claims have grammatical and idiomatic errors that render certain limitations unclear.  Examiner has determined the scope of the claims from review of the Specification and concluded one of ordinary skill in the art at the time of filing could have deciphered the claim limitations.  However, the claim limitations mentioned in the rejection are still worded awkwardly and Examiner recommends slight grammatical changes to better clarify Applicant’s intended purpose.  
Specifically, claim 1 recites “receive, from the memory, a business entity code representing each business entity and an item code representing an item related to the transaction are independently used in result information on a supply chain operation of the plurality of business entities,” and “assign, for each business entity of the plurality of business entities, a relationship in the transaction time series information table in each business entity is analyzed and a virtual business entity code on a supply-side and a virtual business entity code on a demand-side.”  If Applicant intends these limitations to read, “receive, from the memory, a business entity code representing each business entity and an item code representing an item related to the transaction that are independently used in result information on a supply chain operation of the plurality of business entities” and “assign, for each business entity of the plurality of business entities, a relationship in the transaction time series information table in each business entity that is analyzed and a virtual business entity code on a supply-side and a virtual business entity code on a demand-side,” please amend the claims. 

Reasons Why the Claims would be Allowable
The following is an examiner’s statement of reasons why the claims would be allowable: 
Regarding subject matter eligibility, the claims recite additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations of an improvement to the functioning of a computer. That is, the database technique of compiling data into a single usable format improves upon the basic function of storage and retrieval of data. Therefore, the claims are patent eligible.
Regarding the prior art rejections, no prior art or non-patent literature has been found that matches the calculations of determining a closest available business entity 
wherein the distance between the time series data is determined by calculating a number of days between each node for each business entity, performing subtraction of a first node for one business entity from a first node of another business entity to obtain a first value, obtaining an absolute value of the first value, performing the subtraction for each node pair in each business entity to obtain other values, obtaining an absolute value of the other values and adding together the absolute value of the first value and the absolute value of the other values.
The closest non-patent literature that reads on the Application is Lin, Effects of Information Sharing on Supply Chain Performance in Electronic Commerce. Lin teaches a supply chain optimization system that uses parameters such as delivery times for simulations; however Lin does not teach the specific manner in which present Application calculates closest available business entity.  
The closest prior art that reads on the claims are: Kanatani (JP 2015069236A), Gurumohan et al. (Pub. No. US 2018/0330315 A1,) Saito et al. (Pub. No. US 2011/0125543 A1), and King et al. (Pub. No. US 2013/0283106 A1.) Kanatani teaches using business entity codes and item codes as well as virtual placeholders on supply and demand sides of each transaction in a supply chain to match item transactions and map them, but it does not teach calculating the shortest possible route for an item.  Gurumohan teaches using time series data to match item entries by comparing the difference between the entries, but it does not teach the specific calculations present Application does. Saito teaches a supply chain modeling system that minimizes transaction costs but does not use the virtual code method to do so.  King teaches a supply chain model system that translates supply chain codes but does not teach virtual codes as being used to match transactions for items or calculating the fastest route for an item. In summation, Applicant’s claims are distinct from the closest prior art and non-patent literature.  For these reasons, prior rejections regarding claims 1-6 are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629